Citation Nr: 0945749	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-39 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1968 to December 1969.  Service in Vietnam is 
indicated by the evidence of record. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which in part denied the Veteran's 
claim of entitlement to service connection for skin 
cancer/basal cell carcinoma. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Indianapolis RO in April 2009.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In July 2009, the Board remanded the Veteran's skin claim for 
further evidentiary development, specifically to obtain a VA 
medical opinion.  Such was achieved, and the Veteran's claim 
was readjudicated in an October 2009 supplemental statement 
of the case (SSOC).  The Veteran's claims file has been 
returned to the Board for further appellate review. 

Issues not on appeal

In the above-referenced November 2005 rating decision, the RO 
granted the Veteran's service-connection claim for bilateral 
hearing loss, rated noncompensably (zero percent) disabling; 
and denied the Veteran's claims of entitlement to service 
connection for arthritis and bursitis.  The Veteran has not 
disagreed.  Those issues are therefore not on appeal.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In the same rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a bilateral 
skin condition of the feet.  The Veteran disagreed and 
initiated an appeal as to that issue.  Subsequently, in a 
January 2008 rating decision, the RO granted the Veteran's 
claim. The Veteran did not disagree with the disability 
rating assigned or the effective date of service connection.  
Accordingly, the Veteran's foot claim is no longer in 
appellate status. See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

In the above-referenced July 2009 decision, the Board denied 
the Veteran's claim of entitlement to an increased disability 
rating for service-connected diabetes mellitus, as well as 
claims of entitlement to service connection for hypertension 
and tinnitus.  The Board's decisions are final.  See 38 
C.F.R. § 20.1100 (2009).

Thus, the only issue which is now in appellate status is the 
one discussed below.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed skin disability and his military service, 
to include his presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
military service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a 
skin disability, claimed as skin cancer/basal cell carcinoma.
 
In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

As noted in the Introduction, the Board remanded the 
Veteran's skin claim for further evidentiary development in 
July 2009.  Specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to obtain a VA medical opinion 
regarding the etiology of the Veteran's current skin 
disability, to include whether such is related to the 
Veteran's presumed exposure to Agent Orange, or to in-service 
sun exposure.  The AOJ was then to readjudicate the Veteran's 
claim. 

The Veteran underwent a VA skin examination on September 8, 
2009.  The examination report containing the requested VA 
medical opinion has been associated with the Veteran's claims 
folder.  The AOJ subsequently denied the Veteran's claim in 
the October 2009 SSOC.  

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection letters from the RO dated 
August 24, 2005 and December 22, 2006, including evidence of 
"a relationship between your disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 and December 2006 letters, whereby the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The August 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the December 2006 VCAA letter, page 4.

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the August 2005 letter, page 2; see also the December 
2006 letter, page 3.  However, the Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments [which apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the above-referenced December 2006 letter from the 
RO.  In any event, because the Veteran's claim is being 
denied, elements (4) and (5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in November 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the December 2006 
VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in a January 2008 SSOC, and in the 
above-referenced October 2009 SSOC.                See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran testified before 
the undersigned in April 2009, and has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, and 
VA and private treatment records have been associated with 
the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA skin 
examinations in October 2005 and September 2009.  The reports 
of these examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned VLJ in April 2009.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

For certain chronic disorders, to include cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R.      § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R.                  § 3.307(a)(6)(iii) (2009).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.             38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2009).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. 
§ 3.309(e) (2009); see also 38 U.S.C.A. § 1116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].
The foregoing diseases shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.



Analysis

In essence, the Veteran claims that his current skin 
disability is related to his active duty military service, to 
include his presumed exposure to Agent Orange in Vietnam, and 
to sun exposure.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
September 2009 VA examiner specifically diagnosed the Veteran 
with multiple actinic keratoses with removal and well healed 
scars.  See the September 2009 VA examiner's report, page 2.  
Additionally, the Veteran claims file also demonstrates a 
recent diagnosis of "chronic hives."  See the Veteran's 
July 31, 2007 VA outpatient treatment record. The Veteran's 
medical records further indicate that he has had scaling 
plaque on his back and face, with a history of basal cell 
carcinoma.  See the Veteran's March 18, 2005 and March 31, 
2006 VA outpatient treatment records; see also the October 
2005 VA examiner's dermatology report, page 2 [noting lesions 
taken off of the Veteran's back and ear, and an additional 
history of actinic keratosis].  Accordingly, Hickson element 
(1), current disability, is met.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Regarding in-service disease, there is no medical evidence of 
any skin cancer during service or within the one year 
presumptive period after service.  
See 38 C.F.R. § 3.309(a) (2009).  


[The Board notes in passing that although the September 2009 
VA examiner indicated that the Veteran had a malignant 
neoplasm of the skin removed from his ears in 1970, which 
would have been within one year after his separation from 
service in December 1969, no medical evidence of record 
documents any such condition until the above-referenced June 
1990 private treatment report.  Indeed, the Veteran himself 
testified at the April 2009 hearing that his skin disability 
was first diagnosed between 10 and 20 years ago.  See the 
April 2009 hearing transcript, pages 5 and 6.  Accordingly, 
it appears that the VA examiner's statement of the Veteran's 
history is in error.]

The service treatment records reveal that the Veteran did 
receive treatment for foot fungus and "jungle rot" in 
service, but such has been specifically linked with the 
Veteran's dermatophytosis of the feet, for which the Veteran 
has already been awarded service connection in January 2008.  
There is no evidence that the Veteran complained of, or 
received treatment for any other skin disability in service.  

Regarding in-service injury, the Veteran's service personnel 
records show that he served in the Republic of Vietnam during 
the Vietnam era.  It is therefore presumed that the Veteran 
was exposed to Agent Orange while in Vietnam.  See 38 
U.S.C.A. § 1116(f) (West 2002);       38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2009).  

Further, the Veteran claims that he was regularly exposed to 
the sun while serving on active duty, in particular in 
Vietnam.  Specifically, the Veteran noted that he ran most of 
his convoys during the day with his shirt off, and during his 
time off would lie in the sun with his buddies.  See the 
April 2009 hearing transcript, pages 7 and 8.  The Board 
finds no reason to doubt these assertions.   

The second Hickson element has therefore been met with 
respect to in-service injury.

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's diagnosed skin disability is not listed 
among the Agent Orange-related diseases enumerated in 38 
C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  Notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim.  See Combee, supra; see also 
Brock v. Brown, 10 Vet. App. 155 (1997) [holding that the 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange].  

Crucially, after reviewing the Veteran's medical history and 
conducting a thorough skin examination, the September 2009 VA 
examiner specifically linked the Veteran's actinic keratosis 
[described as "age spots"] as well as the Veteran's basal 
cell carcinoma history to "overexposure to the sun" and not 
to his presumed exposure to Agent Orange in Vietnam.  With 
respect to the Veteran's history of sun exposure, the 
examiner pertinently reasoned that the Veteran has been a 
life long farmer and that his skin conditions are "more 
likely due to his sun exposure associated with his chosen 
profession than his exposure to the sun for the 21 months he 
was in active service 40 years ago."  See the September 2009 
VA examiner's report, pages 2 and 3.

There is no medical evidence of record contrary to the 
medical opinion of the September 2009 VA examiner.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.         
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The Board recognizes the Veteran's most recent assertion that 
sun exposure in the military "certainly would have added to 
his problem and played a part in any skin condition . . . ."  
See a November 10, 2009 Informal Hearing Presentation, page 
2.  However, it is well-settled that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as date of onset or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered in support of the Veteran's skin claim by 
him and his representative are not competent medical 
evidence, and do not serve to establish a medical link 
between his current disability and his military service.

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2009).  However, there is no competent medical 
evidence supporting a finding that the Veteran has manifested 
his claimed skin disability continuously since his separation 
from service in 1969.  Indeed, an August 23, 1988 private 
treatment report specifically indicated that the Veteran's 
skin was "clear."  

Actinic keratosis was evidently first treated in June 1990, 
more than 20 years after his separation from service.  See 
the Veteran's June 20, 1990 private treatment report 
[indicating "actinic keratosis" on the Veteran's ears].  In 
the interim, there were no complaints of, or treatment for 
any skin disability other that affecting the Veteran's feet, 
which as noted above, is already service connected via a 
January 2008 RO rating decision.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].    

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  

Hickson element (3), medical nexus, has not been satisfied, 
and the Veteran's claim fails on this basis.



Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
skin disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a skin disability is 
denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


